IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41175
                        Conference Calendar


JOSÉ MARIO MARTINEZ,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; JANET RENO,
US Attorney General, In her Individual Capacity;
JOHN ASHCROFT, US Attorney General, in his Official Capacity;
KATHLEEN HAWK SAWYER, In her Official & Individual Capacity as
Director of the Bureau of Prisons; JOHN TOMBONE, In his Official
& Individual Capacity,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:99-CV-183
                        --------------------
                            June 14, 2001

Before   WIENER, DeMOSS, and DENNIS, Circuit Judges

PER CURIAM:*

     José Mario Martinez appeals the district court’s judgment

granting summary judgment to the defendants and dismissing his

“Civil Rights Complaint/Bivens Action” with prejudice.

     Martinez has failed to raise as error the district court’s

determination that it lacked jurisdiction over the defendants in

both their individual and official capacities.   Although this

court liberally construes the briefs of pro se litigants, pro se

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41175
                                -2-

parties must still brief the issues and comply with the standards

of Rule 28 of the Federal Rules of Appellate Procedure.    Grant v.

Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).   Martinez does not

make any arguments addressing the merits of the district court’s

jurisdictional determination.   This court will not raise and

discuss legal issues that the appellant has failed to assert.

Failure by the appellant to identify any error in the district

court's analysis or application to the facts of the case is the

same as if the appellant had not appealed that judgment.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   Because the district court’s jurisdictional

determination must therefore stand, it is unnecessary to address

the merits of Martinez’s constitutional arguments.

     AFFIRMED.